Title: Joseph C. Cabell to James Madison, 20 November 1828
From: Cabell, Joseph C.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Warminster.
                                
                                Nov. 20. 1828.
                            
                        
                        
                        Your favor of the 10th inst. has just reached me by the mail; and least you may be in doubt as to its safe
                            arrival, I have thought it proper to acknowledge its receipt, and to assure you that the instruction relative to the 7th.
                            paragraph of your letter of 30 Oct: on the policy of the Tariff, has been complied with. I copied it at the foot of your
                            last letter which I shall preserve, and then erased it from the letter of the 30th ult. The thought contained in the 7th
                            paragraph struck me as very true and very forcible; and I at first regretted very much the instruction received from you.
                            But on reflection, as to the use that would probably be made of it, I came to the conclusion, that the erasure might be
                            politic. Your first exception, would, I presume, by fair inference justify legislation with a view to extend the home market by way of indemnity for the loss of the foreign. My latter reflections on the Tariff incline me very much to the opinion that we should
                            look to a home market, for the sale of our products, as well as for the supply of our wants; and on principle the one is as
                            defensible as the other. Holding these letters in my hand, I am amused to read Mr. Hamilton’s late speech in South
                            Carolina, wherein he quotes you to support him in his Anti Tariff career. It seems that we are destined to have Genl.
                            Jackson for our next President. Having accomplished one main purpose by the clamor raised agt. the Tariff, the southern
                            wing of his party will now probably assume a more moderate tone. Yet it seems perfectly uncertain what course parties will
                            take upon this subject: and your letters will come in good time to give a proper direction to the public mind, and to
                            mitigate the unhappy consequences of Mr. Jefferson’s letter of 26 Decr. 1825 to Mr. Giles, which, with all possible
                            veneration for the author, I regard as a most unfortunate production. Availing themselves of his great name, the
                            opposition, headed by Col: Taylor and Mr. Giles, have given a new character to the politics of the state. I again return
                            you my heartfelt acknowledgments for the personal favor conferred in these letters. In delivering up the public trust with
                            which I have been charged by this part of the state, for 2 years in the House of Delegates & 19 years in the
                            Senate, making a total of 21 years, I shall find in this exposition a sevenfold shield agt. the displeasure excited by my
                            opposition to the Anti Tariff Resolutions & their supporters. Wishing you long life & all possible
                            happiness, I remain, dear Sir, most respectfully & truly yrs.
                        
                        
                            
                                Joseph C. Cabell
                            
                        
                    